I dissent. I believe that the board of education of the Tucson High School District had the authority to require as a condition precedent to entry into the summer school the payment of the amount actually paid by each pupil and of which the deposit in question was composed. Such being the case, it was within the definition of our statute "money . . . received . . . by . . . district . . . officers, in their official capacity." Rev. Code 1928, par. 4734. The principles laid down by the majority in their opinion are contrary to those followed by boards of education of high schools and junior colleges for many years. While it is, of course, true that the mere observance of a rule by administrative authorities does not validate such rule if it be clearly contrary to law, yet in doubtful cases it may well be taken as showing the intent of the legislature and the interpretation placed by it upon the statutes. In my opinion the judgment of the superior court should be affirmed. *Page 517